Case 2:18-cv-02188-PKH Document 1-2 Filed 11/07/18 Page 1 of 25 PageID #: 19
                               EXHIBIT B

                  TO COMPLAINT FOR FOREITURE IN REM
Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 2 of 25 PageID #: 20
 
    Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 3 of 25 PageID #: 21
 
    Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 4 of 25 PageID #: 22
 
    Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 5 of 25 PageID #: 23
 
    Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 6 of 25 PageID #: 24
 
    Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 7 of 25 PageID #: 25
Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 8 of 25 PageID #: 26
   
Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 9 of 25 PageID #: 27
   
Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 10 of 25 PageID #: 28
    
Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 11 of 25 PageID #: 29
    
Case 2:18-cv-02188-PKH Document 1-2    Filed 11/07/18 Page 12 of 25 PageID #: 30
    



                         Photographs of drug products
Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 13 of 25 PageID #: 31
    
Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 14 of 25 PageID #: 32
    
Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 15 of 25 PageID #: 33
    
Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 16 of 25 PageID #: 34
    
Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 17 of 25 PageID #: 35
    
Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 18 of 25 PageID #: 36
    
Case 2:18-cv-02188-PKH Document 1-2    Filed 11/07/18 Page 19 of 25 PageID #: 37
    



                    Photographs of Cosmetic Products
Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 20 of 25 PageID #: 38
    
Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 21 of 25 PageID #: 39
    
Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 22 of 25 PageID #: 40
    
Case 2:18-cv-02188-PKH Document 1-2     Filed 11/07/18 Page 23 of 25 PageID #: 41
    



                     Photographs of Device Products
Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 24 of 25 PageID #: 42
    
Case 2:18-cv-02188-PKH Document 1-2   Filed 11/07/18 Page 25 of 25 PageID #: 43
    




    
